In an action to foreclose a mortgage, the defendant Margaret Thomas appeals from a judgment of foreclosure and sale of the Supreme Court, Nassau County (Kutner, J.), entered November 7, 1994, which is in favor of the plaintiff in the principal sum of $126,305.09.
Ordered that the judgment is affirmed, with costs.
The plaintiff established its entitlement to summary judgment by offering proof of the appellant’s mortgage and the appellant’s default in payment (see, Home Sav. Bank v Schorr Bros. Dev. Corp., 213 AD2d 512; Citibank v Pierre, 213 AD2d 443). The appellant was then required to assert any defenses which would raise a question of fact concerning her default on the mortgage (see, Marine Midland Bank v Freedom Rd. Realty Assocs., 203 AD2d 538; Sloane v Gape, 191 AD2d 549). The appellant’s conclusory and unsubstantiated assertions are not supported by competent evidence and are insufficient to defeat the plaintiff’s motion (see, Zuckerman v City of New York, 49 NY2d 557; Home Sav. Bank v Schorr Bros. Dev. Corp., supra).
The appellant’s remaining contentions are without merit. Sullivan, J. P., Copertino, Pizzuto and Florio, JJ., concur.